Citation Nr: 0127142	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a genitourinary 
disability, variously diagnosed as urinary tract infection, 
prostatodynia and bladder cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In August 2001, a videoconference hearing was held before a 
Member of the Board.  The undersigned Member was designated 
by the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


REMAND

The veteran contends that he is entitled to service 
connection for a genitourinary disorder, which was incurred 
during service and has continued since that time.  The RO has 
denied the claim on the basis that the veteran's 
genitourinary disorder was not shown to have been incurred in 
or aggravated by service, and that there is no link between 
the current disability and service.  The RO noted that the 
veteran's service medical records reflect that he was treated 
for gonorrhea urethritis in November 1967, but that there 
were no further complaints or findings made in service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a disease or injury occurred in service alone is not 
enough; there must be disability resulting from that disease 
or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, the veteran has indicated that he has 
received continuous medical treatment for a genitourinary 
disorder at issue from multiple health care providers since 
separating from service.  It does not appear that an attempt 
has been made to obtain some of these records for review.  At 
his August 2001 hearing, the veteran stated that he had been 
hospitalized ten to twelve times as a result of his disorder.  
Specifically, the veteran has indicated both at his hearing 
and in multiple submissions to the RO, that he has been 
treated by the following health care providers since 
separating from service:  Dr. Bilbu; Dr. Thomas; Charity 
Hospital; Methodist Hospital; Baptist Hospital; Dr. Bold at 
Touro Hospital in New Orleans; Doctors Meyers, Eubank and 
Gaber at West Jefferson Hospital in Marrero, Louisiana; Dr. 
Thomas at Flint Goodridge Hospital (which has been closed, 
according to the veteran); Dr. Secrets at Claiborne County 
Hospital in Port Gibson, Mississippi; Mercy Hospital in 
Vicksburg, Mississippi; and Dr. Merlin at East Jefferson 
Hospital in Metarie, Louisiana.  Although a single June 1983 
medical record from Dr. Merlin has been associated with the 
claims folder, the veteran has indicated that was admitted 
four times by Dr. Merlin, to include surgery in 1987.  
Additionally, a November 1983 letter from R. M. Ritter, M.D. 
indicates that the veteran was treated by Dr. Julian Weiner, 
a urologist who prescribed him with an antibiotic as a result 
of penile discharge.  These medical records also have not 
been associated with the claims folder.  Therefore, an 
attempt to obtain these treatment records is required.

Finally, the veteran has indicated that he received treatment 
approximately six years ago at the New Orleans VAMC, and also 
at the Jackson VAMC.  The only VA medical records on file are 
August 1983 records from the New Orleans VAMC.  The 
outstanding VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  An attempt to 
obtain these records is also required.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there are additional medical records that have not been 
submitted, the appellant is free to highlight the records, 
and submit them, or request the RO's assistance in obtaining 
the records.

Finally, the Board notes that the veteran was afforded a VA 
examination in June 1999.  However, as this examination is 
somewhat dated and does not address the question of the 
relationship, if any, between the disability at issue and 
service, further examination is warranted under the new law 
discussed above.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a 
genitourinary disability, variously 
diagnosed as urinary tract infection, 
prostatodynia and bladder cyst, not 
already associated with the claims file.  
Specifically, after securing any 
necessary release, the RO should attempt 
to obtain medical records, including 
those from (1) Dr. Bilbu, (2) Dr. Thomas, 
(3) Charity Hospital, (4) Methodist 
Hospital, (5) Baptist Hospital, (6) Dr. 
Bold at Touro Hospital in New Orleans, 
(7) Doctors Meyers, Eubank and Gaber at 
West Jefferson Hospital in Marrero, 
Louisiana, (8) Dr. Thomas at Flint 
Goodridge Hospital (which has been 
closed, according to the veteran), (9) 
Dr. Secrets at Claiborne County Hospital 
in Port Gibson, Mississippi, (10) Mercy 
Hospital in Vicksburg, Mississippi, (11) 
Dr. Merlin at East Jefferson Hospital in 
Metarie, Louisiana, (12) Dr. Julian 
Weiner, and (13) the New Orleans VAMC, 
dated approximately six years ago, and 
(14) the Jackson VAMC.  The veteran's 
assistance in obtaining pertinent records 
should be solicited as needed.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the existence and 
etiology of any genitourinary disorder.  
The claims file must be made available to 
the examiner in conjunction with the 
examination.  After reviewing the records 
and examining the veteran, the examiner 
should express opinions as to the 
following questions:

(a)  What is the nature of the veteran's 
genitourinary disorder?

(b)  What is the apparent/likely etiology 
of this disorder, if found?

(c)  The examiner is requested to 
specifically address the relationship, if 
any, between any incident or diagnosis 
during the veteran's military service and 
any current genitourinary disorder.

(d)  If a currently diagnosed 
genitourinary disorder is shown, is it at 
least as likely as not that it existed 
during active service or that it is 
related to active service?  In responding 
to this question, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history provided 
by the veteran.

The examiner should identify the 
information on which any opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and the implementing 
regulations are fully met, and adjudicate 
the issue on appeal.

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afford an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





